Motion Granted and Order filed August 2, 2012









[pic]

                                   In The

                         Fourteenth Court of Appeals

                                ____________

                             NO. 14-11-00976-CV
                             NO. 14-11-00980-CV
                                ____________

 Heritage Gulf Coast Properties, Ltd and Sumer S. Pinglia, Appellants/Cross-
                                  Appellees

                                     v.

                        Sandalwood Apartments, Inc.,
     Jaikishin S. Bhagia and Nanik S. Bhagia, Appellees/Cross-Appellants


                   On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-64342



                                    ORDER

      Heritage  Gulf  Coast  Properties,  Ltd  and  Sumer  S.  Pinglia  (the
Heritage Parties) filed a notice of appeal from the  final  judgment  signed
August 3, 2011, and the appeal is docketed  under  our  case  number  14-11-
00976-CV.  Sandalwood Apartments, Inc., Jaikishin S. Bhagia,  and  Nanik  S.
Bhagia (the Sandalwood Parties) filed a notice  of  cross  appeal,  and  the
appeal is docketed under our case number  14-11-00980-CV.   On  December  8,
2011, we ordered the appeals consolidated.

      On July 25, 2012, the parties filed  a  joint  motion  to  modify  the
briefing schedule for this appeal and cross-appeal.   We  GRANT  the  motion
and issue the following order:

      The briefing schedules in these appeals are modified as follows:

      1. The Heritage Parties' Appellants' brief containing a maximum of  50
      pages, as set out in Texas Rule of Appellate Procedure 38.4,  will  be
      due August 10, 2012, subject to any extension  of  time  that  may  be
      granted;

      2. The Sandalwood Parties' combined Appellees/cross-appellants'  brief
      containing a maximum of 100  pages,  as  set  out  in  Texas  Rule  of
      Appellate Procedure 38.4, (50 pages for the appellees' portion and  50
      pages for the cross-appellants' portion) will be  due  30  days  after
      appellants' brief is filed, subject to any extension of time that  may
      be granted;

      3.  The  Heritage  Parties'  combined   reply/cross/appellees'   brief
      containing a maximum of  75  pages,  as  set  out  in  Texas  Rule  of
      Appellate Procedure 38.4, (25 pages for the reply brief portion and 50
      pages  for  appellees'  portion)  will  be  due  30  days  after   the
      Appellees/cross-appellants' brief is filed, subject to  any  extension
      of time that may be granted; and

      4. The Sandalwood Parties' cross-appellants' reply brief containing  a
      maximum of 25 pages, as set out in Texas Rule of  Appellate  Procedure
      38.4, will be due 20 days after the  reply/cross/appellees'  brief  is
      filed, subject to any extension of time that may be granted.

      The appeals remain consolidated;  accordingly,  the  filing  deadlines
apply to both cases and any document filed in one case number will apply  to
both case numbers.



                                 PER CURIAM